Opinion issued August 30, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00646-CV
                            ———————————
     PEDRO CHAY, MARIO SOTO, AND DAVID BONITO, Appellants
                                         V.
  PENSKE TRUCK LEASING COMPANY, L.P. AND PETER JOHNSON,
                        Appellees



                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-64561


                          MEMORANDUM OPINION

      Appellants, Pedro Chay, Mario Soto, and David Bonito, have neither

established indigence for purposes of appellate costs nor arranged to pay the fee for

preparing the clerk’s record. See TEX. R. CIV. P. 145, TEX. R. APP. P. 37.3(b). After
being notified that this appeal was subject to dismissal, appellants did not adequately

respond. See TEX. R. CIV. P. 37.3(b), 42.3(b).

      Accordingly, we dismiss the appeal for want of prosecution. See id. 37.3(b),

42.3(b), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Lloyd.




                                          2